Order entered August 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00586-CR

                              TIMOTHY MANIMOI, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F08-59321-Y

                                            ORDER
       In this case, appellant raises an issue related to the costs assessed against him. The

record, however, does not contain a cost bill or other document with an itemized list of costs

assessed in this case. Accordingly, we ORDER the Dallas Count District Clerk to file, within

TEN DAYS of the date of this order, a supplemental clerk’s record containing a detailed

itemization of the costs assessed in this case, including but not limited to, specific court costs,

fees, and court appointed attorney fees. In accordance with Texas Code of Criminal Procedure

article 103.001, the cost bill shall be signed by the officer who charged the costs or the officer

who is entitled to receive payment for the cost. We further ORDER that the supplemental
clerk’s record include a document explaining any and all abbreviations used to designate a

particular fee, cost, or court appointed attorney fees.


       We DIRECT the Clerk to send copies of this order, by electronic transmission to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                          /s/   MICHAEL J. O'NEILL
                                                                PRESIDING JUSTICE